DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figs. 11-36 and 38-40 contain improper shading and/or illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract should be limited to a single paragraph and the reference characters should be deleted.

Claim Objections
Claims 1, 3, 5, 6, and 17 are objected to because of the following informalities: at line 2 of claim 1, “comprising” should apparently read –comprising:--; the reference characters in claims 3, 5, 6 and 17 should apparently be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transcutaneous irradiation module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of substantially cylindrical shape” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 7 of claim 1, it is unclear if “at least one transcutaneous irradiation module” is the same as or different than “at least one transcutaneous irradiation module” recited at line 3.
At line 7 of claim 1, it is unclear if “at least one irradiation source” is the same as or different than “at least one irradiation source” recited at line 4.
At line 1 of claim 3, it is unclear which “the pulsed laser source” is being referenced as claim 2 recites “at least one pulsed laser source”.  A suggested amendment to claim 3 is –the at least one pulsed laser source--.
In claim 4, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
In claim 5, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
In claim 6, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
Claim 7 at line 2 recites the limitation "the pulse power".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 2 recites the limitation "the at least one laser-emitting diode”.  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –the light-emitting diode--.
Claim 10 at line 4 recites the limitation "the at least one laser-emitting diode”.  There is insufficient antecedent basis for this limitation in the claim. A suggested amendment is –the light-emitting diode--.
In claim 11, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
In claim 13, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
Claim 14 at line 3 recites the limitation "the plane” and “the transcutaneous irradiation”.  There is insufficient antecedent basis for these limitations in the claim.
Claim limitation “”means for applying irradiation by the at least one irradiation source at frequencies below 1000 hertz (inclusive)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
At line 2 of claim 15, it is unclear if “the at least one irradiation source” refers to “the at least one irradiation source” recited at line 4 or line 7 of claim 1.  
In claim 15, it is unclear if the limitations present in parentheses are required by the claim or not.  
In claim 15, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
Claim 16 at line 2 recites the limitations "the irradiation application means” and “the emissions of the transcutaneous irradiation module of the top portion".  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 at line 3 recites the limitation “the emissions of the transcutaneous irradiation module of the bottom portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 4 recites the limitation “said beams".  There is insufficient antecedent basis for this limitation in the claim.
In claim 16, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
Claim 16 at line 8 recites the limitation “each of the transcutaneous irradiation modules of the top portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 at line 9 recites the limitation “each of the transcutaneous irradiation modules of the bottom portion".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 17, it is unclear if “at least two transcutaneous irradiation modules” is with reference to “at least one transcutaneous irradiation module” of line 3 or line 7 of claim 1.  
At line 3 of claim 17, it is unclear if “at least two transcutaneous irradiation modules” is with reference to “at least one transcutaneous irradiation module” of line 3 or line 7 of claim 1.  
In claim 17 at lines 3 and 4, it is unclear if the limitations following the term “preferably” are required by the claim or not.  
At line 2 of claim 18, it is unclear if “at least one irradiation source” is the same as or different than “at least one irradiation source” of lines 4 and 7 of claim 1.  
Claim 18 at line 4 recites the limitations "the beam” and “the cylinder axis".  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 at line 3 recites the limitation "the parameters".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 19, it is unclear if “the at least one irradiation source” references “at least one irradiation source” of line 4 or line 7 of claim 1.  
Claim 20 at line 2 recites the limitation "the prevention or treatment of neurological disorders and/or neurodegenerative diseases" and at line 3 “the prevention or treatment of Alzheimer’s disease, Parkinson’s disease and/or Huntington’s disease”.  There is insufficient antecedent basis for these limitations in the claim.
In claim 20, it is unclear if the limitations following the term “preferably” are required by the claim or not.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  


Claims 17 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 17 recites “wherein at least two transcutaneous irradiation modules (10) are arranged on the user's head, preferably symmetrically arranged; and at least two transcutaneous irradiation modules (10) are arranged on the user's abdomen, preferably symmetrically arranged” which is a positive recitation of the human body.
Claim 18 recites “said holding means being intended to be in contact with a patient” which is a positive recitation of the human body.  A suggested amendment is -- said holding means being configured to be in contact with a patient--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Benedict (U.S. Pub. No. 2005/0024853).  Regarding claim 1, Thomas-Benedict discloses a transcutaneous irradiation device, comprising a top portion suitable for positioning on the head of a user (Figs. 3-4B, [0017] and [0018]) and comprising at least one transcutaneous irradiation module consisting of at least one irradiation source ([0013], [0017] and [0018]) and, a bottom portion (Fig. 2) suitable for being positioned on the abdomen of the user and comprising at least one transcutaneous irradiation module consisting of at least one irradiation source (Fig. 2, [0017] and [0018]).  Regarding claim 2, each transcutaneous irradiation module comprises at least one pulsed laser source ([0013] and [0018]).  Regarding claim 8, each transcutaneous irradiation module comprises at least one light-emitting diode generating a beam emitting in the visible spectrum or in the infrared spectrum ([0012], [0013], [0027] and [0036]).  Regarding claim 9, each transcutaneous irradiation module comprises at least: a pulsed laser source generating a beam emitting in the infrared spectrum ([0012], [0013], [0018] and [0036]); a light-emitting diode or a laser source generating a beam emitting in the red spectrum ([0012] and [0038]), and; a light-emitting diode generating a beam emitting in the infrared spectrum ([0012] and [0013]). Regarding claim 10, the beam emitting in the red spectrum generated by the at least one light-emitting diode or laser source has a wavelength between 600 and 700 nanometres ([0012] and [0038]), and the beam emitting in the infrared spectrum generated by the at least one light-emitting diode has a wavelength between 700 and 116 (Fig. 10 and [0029]) to be arranged perpendicular to the plane of which the transcutaneous irradiation is generated by the at least one irradiation source (intended use).  Regarding claim 15, the device also comprises means for applying irradiation by the at least one irradiation source at frequencies below 1000 hertz (inclusive), preferably between 1 and 1000 hertz (inclusive) [0035].  Regarding claim 16 and in view of its indefinite nature, the irradiation application means comprises a module for synchronizing the emissions of the transcutaneous irradiation module of the top portion with the emissions of the transcutaneous irradiation module of the bottom portion [0030], said beams being transmitted at an overall modulation frequency: of about 9 to 11 Hz [0035].  Regarding claim 17, at least two transcutaneous irradiation modules (“light delivery wrap”) are configured to be arranged on the user's head ([0019] and Fig. 4A), and at least two transcutaneous irradiation modules 111 are configured to be arranged on the user's abdomen (Fig. 10 and [0028] and [0030]).  Regarding claim 18, at least one irradiation source 35 is held within a holding means 31 of substantially cylindrical shape ([0017] 31 configured to be in contact with a patient so that the beam is emitted parallel to the cylinder axis (Fig. 2 and [0017]).   Regarding claim 19, Thomas-Benedict discloses a system 150 comprising the device according to claim 1 (Figs. 1 and 19 and [0012] and [0045]), also comprising a control console 151 including a control interface (computer/processor) for configuring the parameters of each of the at least one irradiation source [0045] and a communication interface (driver module) for providing digital control instructions to said device [0045].   Regarding claim 20, Thomas-Benedict discloses the device according to claim 1, or the system according to claim 19, configured for the prevention or treatment of neurological disorders and/or neurodegenerative diseases, preferably for the prevention or treatment of Alzheimer's disease, Parkinson's disease and/or Huntington's disease [0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Benedict (U.S. Pub. No. 2005/0024853) and in view of De Taboada et al. (U.S. Pub. No. 2010/0204762).  Regarding claims 3 and 7, Thomas-Benedict discloses that the pulsed laser source generates a beam emitting in the infrared spectrum, said beam having a wavelength between 700 and 1200 nanometres [0012] and a pulse train with a voltage between 2 and 5 volts inclusive [0045].  However, Thomas-Benedict fails to disclose that the pulse train further comprises: a pulse duration between 20 and 200 nanoseconds, a pulse train repetition frequency between 1 and 25 kHz inclusive and an impulse power of between 1 and 7 watts inclusive.  De Taboada et al. (hereinafter De Taboada) discloses a device for sequentially providing light therapy treatment to a head of an individual, as likewise taught by Thomas-Benedict, wherein a pulse train comprises: a pulse duration between 20 and 200 nanoseconds [0171], a pulse train repetition frequency between 1 and 25 kHz inclusive [0171] and an impulse power of between 0.5 and 12 watts inclusive ([0139] and [0153]) to provide variable, subdermal treatment that is effective without causing thermal damage ([0153] and [0171]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to programmed a beam for providing light therapy as taught by Thomas-Benedict, to have a pulse train with parameters as disclosed by De Taboada, as Thomas-Benedict recognizes the therapeutic effects of phototherapy [0048] and De Taboada discloses that the suggested parameters provide variable, subdermal treatment that is effective without causing thermal damage ([0153] and [0171]).  Regarding claim 4, the beam has a wavelength between 800 and 900 nanometres, preferably about 850 nanometres ([0012] and [0038]). 

Regarding claim 6, while Thomas-Benedict in view of De Taboada does not disclose explicitly that the repetition frequency of the beam generated by the laser source is between 10 and 15 kHz, De Taboada makes obvious such a range as De Taboada discloses that the repetition frequency of the beam generated by the laser source is 100 Hz to 100 kHz [0171], which encompasses the claimed range, and further teaches that such a range enables a biological response time, yet prevents overheating of tissue [0171].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/           Primary Examiner, Art Unit 3791